Per Curiam.
Both orders should be modified by striking therefrom that portion which reads “ at the rate of $100 per day for every day defendant’s counsel is away on the business of the deposition, except the days on which the examination is actually conducted,” and there should be inserted in place thereof, “ in the sum of $1,500,” and, as so modified, affirmed, without costs.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Orders unanimously modified by striking therefrom that portion which reads, “ at the rate of $100 per day for every day defendant’s counsel is away on the business of the deposition, except the days on which the examination is actually conducted,” and there should be inserted in place thereof. “ in the sum of $1,500,” and, as so modified, affirmed, without costs.
Settle orders on notice.